
	

113 HR 547 IH: Border Security and Responsibility Act of 2013
U.S. House of Representatives
2013-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 547
		IN THE HOUSE OF REPRESENTATIVES
		
			February 6, 2013
			Mr. Grijalva
			 introduced the following bill; which was referred to the
			 Committee on Homeland
			 Security, and in addition to the Committees on
			 Armed Services,
			 Agriculture, and
			 Natural Resources, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To provide for the establishment of a border protection
		  strategy for the international land borders of the United States, to address
		  the ecological and environmental impacts of border security infrastructure,
		  measures, and activities along the international land borders of the United
		  States, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Border Security and Responsibility Act
			 of 2013.
		2.PurposeThe purposes of this Act are to provide a
			 means whereby Federal lands and resources along the United States-Mexico border
			 are provided the highest protection possible from the effects of unauthorized
			 immigration, human and drug smuggling, and border enforcement activities, while
			 ensuring that all operations necessary to achieve border security are
			 undertaken.
		3.FindingsCongress finds the following:
			(1)Federal lands managed by the Department of
			 the Interior and the Department of Agriculture encompass over 40 percent of the
			 1,900 miles of southwestern border in Arizona, California, New Mexico, and
			 Texas.
			(2)Over the last five
			 years, the Border Patrol has nearly doubled the number of its agents on patrol,
			 constructed hundreds of miles of border fence and vehicle barriers, and
			 installed surveillance equipment on and near lands managed by the Department of
			 the Interior and the Department of Agriculture along the southwestern
			 border.
			(3)When operating on
			 Federal lands, the Border Patrol has responsibilities under several Federal
			 land management laws, including the National Environmental Policy Act of 1969,
			 the National Historic Preservation Act of 1966, the Wilderness Act of 1964, and
			 the Endangered Species Act of 1973.
			(4)In March 2006, the
			 Department of the Interior, the Department of Homeland Security, and the
			 Department of Agriculture entered into a Memorandum of Understanding (MOU)
			 entitled the Cooperative National Security and Counterterrorism Efforts
			 on Federal Lands along the United States’ Borders. This MOU contains
			 provisions related to the development of an efficient means of communication,
			 cooperative identification of patrol routes and operations, conduct of joint
			 enforcement operations, cooperation in the development of environmental and
			 cultural resources awareness training, access by United States Customs and
			 Border Protection (CBP) agents to Federal lands along the border, and guidance
			 on construction and maintenance of tactical infrastructure.
			(5)Since entering
			 into the 2006 MOU, the three departments have continually and successfully
			 worked together to carry out the tenets outlined in the MOU at both the
			 departmental and field levels, and have worked to address concerns regarding
			 coordination to continually improve efforts to secure the borders while
			 conserving the environment.
			(6)A
			 2008 MOU between the three departments bridges communication gaps and provides
			 radio interoperability between Border Patrol agents and their law enforcement
			 partners in the Department of the Interior and the Department of
			 Agriculture.
			(7)Since fiscal year
			 2006, apprehensions of undocumented immigrants along the southwestern border
			 have declined, reaching a low of 327,577 in fiscal year 2011. This decrease has
			 occurred along the entire border, with every sector reporting fewer
			 apprehensions in fiscal year 2011 than in fiscal year 2006.
			(8)CBP partners with Federal, tribal, State,
			 and local entities to benefit border security and protection of the environment
			 and cultural resources on Federal lands. The mission of the Department of
			 Homeland Security, the Department of the Interior, and the Department of
			 Agriculture along the border are inextricably linked in protecting and
			 strengthening United States communities.
			(9)A
			 report by the Government Accountability Office found that Border Patrol agents
			 in charge of Border Patrol stations reported that the overall security status
			 of their jurisdictions is not affected by land management laws. Instead,
			 factors other than access delays or restrictions, such as the remoteness and
			 ruggedness of the terrain or dense vegetation, have had the greatest
			 effect.
			4.DefinitionsIn this Act:
			(a)Indian
			 tribeThe term Indian tribe has the meaning given
			 such term in section 4 of the Indian Self-Determination and Education
			 Assistance Act (25 U.S.C. 450b).
			(b)SecretaryThe
			 term Secretary means the Secretary of Homeland Security.
			(c)Secretary
			 concernedThe term Secretary concerned means the
			 Secretary of Agriculture with respect to land under the jurisdiction of the
			 Secretary of Agriculture, the Secretary of the Interior with respect to land
			 under the jurisdiction of the Secretary of the Interior, the Secretary of
			 Defense with respect to land under the jurisdiction of the Secretary of Defense
			 or the secretary of a military department, or the Secretary of Commerce with
			 respect to land under the jurisdiction of the Secretary of Commerce
			5.Border protection
			 strategy
			(a)Border
			 protection strategy
				(1)In
			 generalNot later than 180 days after the date of the enactment
			 of this Act, the Secretary, the Secretary of the Interior, the Secretary of
			 Agriculture, the Secretary of Defense, and the Secretary of Commerce, in
			 consultation with tribal, State, and local officials, shall jointly develop and
			 submit to Congress a border protection strategy for the international land
			 borders of the United States.
				(2)Elements of the
			 strategyThe strategy developed in accordance with paragraph (1)
			 shall include the following components:
					(A)A comparative
			 analysis of the levels of border security, based on auditable and verifiable
			 data, achievable through alternative tactical infrastructure and other security
			 measures. Measures assessed shall include, at a minimum—
						(i)pedestrian
			 fencing;
						(ii)vehicle barriers,
			 especially in areas in the vicinity of existing or planned roads;
						(iii)additional
			 Border Patrol agents;
						(iv)efficacy of
			 natural barriers and open space in response to unauthorized or unlawful border
			 crossing;
						(v)fielding of
			 advanced remote sensing and information integration technology, including the
			 use of unmanned aerial vehicles and other advanced technologies and systems,
			 including systems developed and employed, or under development, for tactical
			 surveillance, multi-source information integration, and response analysis in
			 difficult terrain and under adverse environmental conditions;
						(vi)regional as well
			 as urban and rural variation in border security methodologies, and
			 incorporation of natural barriers;
						(vii)enhanced
			 cooperation with, and assistance to, intelligence, security, and law
			 enforcement agencies in Mexico and Canada in detecting, reporting, analyzing,
			 and successfully responding to unauthorized or unlawful border crossings from
			 or into Mexico or Canada; and
						(viii)removal of
			 obstructive non-native vegetation.
						(B)A comprehensive
			 analysis of cost and other impacts of security measures assessed in
			 subparagraph (A), including an assessment of—
						(i)land
			 acquisition costs, including related litigation and other costs;
						(ii)construction
			 costs, including both labor and material costs;
						(iii)maintenance
			 costs over 25 years;
						(iv)contractor
			 costs;
						(v)management and
			 overhead costs;
						(vi)the
			 impacts on soils, wildlife, wildlife habitat, natural communities, and
			 functioning cross-border wildlife migration corridors and hydrology (including
			 water quantity, quality, and natural hydrologic flows) on Federal, tribal,
			 State, local, and private lands along the border;
						(vii)costs of fully
			 mitigating the adverse impacts to Federal, tribal, State, local, and private
			 lands, waters (including water quality, quantity, and hydrological flows),
			 wildlife, and wildlife habitats, including, where such action is possible, the
			 full costs of the replacement or restoration of severed wildlife migration
			 corridors with protected corridors of equivalent biological functionality, as
			 determined by each Secretary concerned, in consultation with appropriate
			 authorities of tribal, State, and local governments and appropriate authorities
			 of Mexico and Canada; and
						(viii)the impacts on the economy, culture,
			 safety, and quality of life on residents in the vicinity of the border.
						(C)A comprehensive compilation of the fiscal
			 investments in acquiring or managing Federal, tribal, state, local, and private
			 lands and waters in the vicinity of, or ecologically related to, the land
			 borders of the United States that have been acquired or managed in whole or in
			 part for conservation purposes (including the creation or management of
			 protected wildlife migration corridors) in—
						(i)units of the
			 National Park System;
						(ii)National Forest
			 System land;
						(iii)land under the
			 jurisdiction of the Bureau of Land Management;
						(iv)land under the
			 jurisdiction of the United States Fish and Wildlife Service;
						(v)other relevant
			 land under the jurisdiction of the Department of the Interior or the Department
			 of Agriculture;
						(vi)land under the
			 jurisdiction of the Department of Defense or the individual military
			 department;
						(vii)land under the
			 jurisdiction of the Department of Commerce;
						(viii)tribal
			 lands;
						(ix)State and private
			 lands; and
						(x)lands within
			 Mexico and Canada.
						(D)Recommendations for strategic border
			 security management based on comparative security as detailed in subparagraph
			 (A), the cost-benefit analysis as detailed in subparagraph (B), as well as
			 protection of investments in public lands specified in subparagraph (C).
					(3)Training
					(A)Required
			 trainingThe Secretary, in
			 cooperation with the Secretary concerned, shall provide—
						(i)natural resource protection training for
			 Customs and Border Protection agents or other Federal personnel assigned to
			 plan or oversee the construction or operation of border security tactical
			 infrastructure or to patrol land along or in the vicinity of a land border of
			 the United States; and
						(ii)cultural resource training for Customs and
			 Border Protection agents and other Federal personnel assigned to plan or
			 oversee the construction or operation of border security tactical
			 infrastructure or to patrol tribal lands.
						(B)Additional
			 considerationsIn developing
			 and providing training under clause (i) of subparagraph (A), the Secretary
			 shall coordinate with the Secretary concerned and the relevant tribal
			 government to ensure that such training is appropriate to the mission of the
			 relevant agency and is focused on achieving border security objectives while
			 avoiding or minimizing the adverse impact on natural and cultural resources
			 resulting from border security tactical infrastructure, operations, or other
			 activities.
					6.Actions to secure
			 the international land borders of the United States
			(a)In
			 generalSection 102 of the
			 Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (Public Law
			 104–208; 8 U.S.C. 1103 note) is amended to read as follows:
				
					102.Improvement of
				border security
						(a)In
				generalThe Secretary of
				Homeland Security shall take such actions as may be required to secure the
				international land borders of the United States. Such actions may be taken only
				in accordance with the border protection strategy developed under section 5(a)
				of the Border Security and Responsibility Act of 2013.
						(b)Priority of
				methodsIn carrying out the
				requirements of subsection (a), the Secretary of Homeland Security shall, where
				practicable, give first priority to the use of remote cameras, sensors, removal
				of non-native vegetation, incorporation of natural barriers, additional
				manpower, unmanned aerial vehicles, or other low impact border enforcement
				techniques.
						(c)Consultation
							(1)In
				generalIn carrying out this
				section, the Secretary of Homeland Security shall consult with the Secretary of
				the Interior, the Secretary of Agriculture, the Secretary of Defense, the
				Secretary of Commerce, States, local governments, tribal governments, and
				private property owners in the United States to minimize the impact on the
				environment, culture, commerce, safety, and quality of life for the communities
				and residents located near the sites at which actions under subsection (a) are
				proposed to be taken.
							(2)Rule of
				constructionNothing in this subsection may be construed
				to—
								(A)create or negate
				any right of action for a State, local government, tribal government, or other
				person or entity affected by this subsection;
								(B)affect the eminent
				domain laws of the United States or of any State; or
								(C)waive the
				application of any other applicable Federal, State, local, or tribal
				law.
								(3)Limitation on
				requirementsNotwithstanding
				subsection (a), nothing in this section shall require the Secretary of Homeland
				Security to install fencing, physical barriers, roads, lighting, cameras, or
				sensors in a particular location along an international border of the United
				States if the Secretary determines that the use or placement of such resources
				is not the most effective and appropriate means to secure the international
				border at such location, or if the Secretary determines that the direct and
				indirect costs of or the impacts on the environment, culture, commerce, safety,
				or quality of life for the communities and residents along the border likely to
				result from the use or placement of such resources outweigh the benefits of
				such use or
				placement.
							.
			(b)PreconditionsIn fulfilling the requirements of section
			 102 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996,
			 as amended by subsection (a) of this section, the Secretary of Homeland
			 Security shall not commence any construction of fencing, physical barriers,
			 roads, lighting, cameras, sensors, or other tactical infrastructure along or in
			 the vicinity of an international land border of the United States, or award or
			 expend funds pursuant to any contract or other agreement related thereto, prior
			 to 90 days following the submission to Congress of the border protection
			 strategy required under section 5(a) of this Act.
			7.Borderlands
			 monitoring and mitigation
			(a)In
			 generalThe Secretary, in consultation with the Secretary of the
			 Interior, the Secretary of Agriculture, the Secretary of Defense, the Secretary
			 of Commerce, and the heads of appropriate State and tribal wildlife agencies
			 and entities, shall develop and implement a comprehensive monitoring and
			 mitigation plan to address the ecological and environmental impacts of border
			 security infrastructure, measures, and activities along the international land
			 borders of the United States.
			(b)RequirementsThe
			 mitigation plan required under subsection (a) shall include, at a minimum,
			 measures to address and mitigate the full range of ecological and environmental
			 impacts of border security infrastructure, measures, and activities,
			 including—
				(1)preserving,
			 maintaining, and, if necessary, restoring wildlife migration corridors, key
			 habitats, and the ecologically functional connectivity between and among key
			 habitats sufficient to ensure that species (whether or not designated as rare,
			 protected, or of concern) remain viable and are able to adapt to the impacts of
			 climate change;
				(2)addressing control
			 of invasive species and implementing measures necessary to avoid the spread of
			 such species;
				(3)maintaining
			 hydrological functionality, including water quantity and quality;
				(4)incorporating
			 adaptive management, including detailed provisions for long-term monitoring of
			 the mitigation plan’s effectiveness and for necessary adjustments to such plan
			 based on such monitoring results; and
				(5)protection of
			 cultural and historical resources.
				(c)Preemption
				(1)In
			 generalNotwithstanding any other provision of law, the Secretary
			 may, subject to paragraph (2), carry out the mitigation plan required under
			 subsection (a) on any Federal, State, local, tribal, or private lands in the
			 vicinity of or ecologically related to an international land border of the
			 United States regardless of which individual, agency, or entity has ownership
			 of or principal responsibility for the management of any such lands.
				(2)ConditionsActivities
			 carried out pursuant to paragraph (1) in connection with the mitigation plan
			 shall be carried out in full consultation with, and with the concurrence of,
			 the owner of, or entity with principal responsibility for, the management of
			 the lands described in such paragraph.
				(d)Administration
				(1)AuthorizationThe
			 Secretary of Homeland Security may transfer funds of the Department of Homeland
			 Security to other Federal agencies for—
					(A)expenditure under
			 programs (including any international programs) of such agencies that are
			 designed to fund conservation related activities (directly or through grants or
			 similar mechanisms) on non-Federal lands, including land acquisition programs;
			 and
					(B)mitigation
			 activities on Federal lands managed by such agencies, if such activities are
			 required to implement the mitigation plan required under subsection (a) and if
			 the costs of such activities are higher than the costs associated with managing
			 such lands in the absence of such activities.
					(2)Exemption from
			 reprogramming requirementsFunds transferred pursuant to the
			 authorization under paragraph (1) shall not be subject to reprogramming
			 requirements.
				(3)Acceptance and
			 use of donationsThe Secretary may accept and use donations for
			 the purpose of developing and implementing the mitigation plan required under
			 subsection (a), and may transfer such funds to any other Federal agency for
			 expenditure under such plan pursuant to paragraph (1).
				(e)Authorization of
			 appropriationsNotwithstanding any other provision of law, funds
			 appropriated to the Department of Homeland Security for border security
			 infrastructure and activities may be used by the Secretary to develop and
			 implement the mitigation plan required under subsection (a).
			
